t c summary opinion united_states tax_court mohamed kadir petitioner v commissioner of internal revenue respondent docket no 15809-12s filed date kathryn j sedo for petitioner blaine charles holiday and john schmittdiel for respondent summary opinion holmes judge in mohamed kadir refinanced his home mortgage he at first made his payments on time but those payments kept going up he the court acknowledges the excellent pro bono effort of petitioner’s counsel from the university of minnesota law school’s ronald m mankoff tax clinic in this case thought the mortgage company had lied to him and he sued for fraud he settled his case one of the terms of the settlement agreement required the mortgage company to pay him dollar_figure and another required him to pass the dollar_figure to two mortgage-service companies the mortgage company told the commissioner that it had paid kadir dollar_figure and the commissioner wants kadir to pay tax on it kadir argues that it wasn’t really his income since he had to pass it on to the mortgage-service companies background in mohammed kadir and his brother bought a home in brooklyn park minnesota for dollar_figure while both brothers’ names were on the title for a few years it was kadir’s brother who made sure the monthly mortgage bill got paid in however he transferred his interest in the home to kadir when they went through a refinancing and kadir then started paying the mortgage bill himself less than two years later in date kadir decided to refinance his mortgage again to try to lower his monthly payments as a nonnative english this case was tried under sec_7463 since kadir chose small-case status the decision isn’t reviewable by any other court and this opinion shouldn’t be cited as precedent unless we say otherwise all section references are to the code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure speaker at trial the court used a translator who spoke kadir’s native oromo kadir relied heavily on agents at greenpoint mortgage funding llc greenpoint he ended up with two mortgages and greenpoint originated both but each of the new mortgages had a different mortgage servicer the first mortgage--for dollar_figure--used gmac mortgage llc gmac as its servicer the second mortgage--for dollar_figure--used specialized loan servicing llc sls these two mortgages totaled dollar_figure most of the loan proceeds went to pay off the mortgage but kadir kept a little less than dollar_figure and even though the total loan principal had increased kadir credibly testified that his purpose in refinancing was to reduce the mortgage payment per month but once all the refinancing was done his monthly payments continued to rise kadir kept paying but he was confused and frustrated after numerous attempts to clear up why his payments kept going up the record is not entirely clear as to how much the monthly mortgage payments had increased by early but by that though he was making minimum payments on his mortgages the folks who helped kadir refinance failed to adequately explain the concept of a negatively amortizing mortgage the monthly payment that stops a negatively amortizing mortgage from increasing the principal_amount of the debt is often well above the minimum payment that the mortgage requires the record doesn’t show any attempts by the mortgage or servicing companies to explain to kadir the effects of making only the minimum payments on his loans which in part was the basis for the fraud case kadir started in and the court directly observed the difficulty of translating negative amortization into oromo point kadir had had enough and stopped paying altogether that summer kadir talked to lawyers at the housing preservation project a nonprofit in st paul and they helped him sue greenpoint gmac and sls in october kadir said he had three reasons for suing the companies common-law fraud meaning that the companies had lied to him when they promised his payments would go down a minnesota state law called the minnesota prevention of consumer fraud act see generally minn stat ann sec 325f 68-325fdollar_figure west that stops companies from committing any fraud false pretense false promise misrepresentation misleading statement or deceptive practice and the federal truth in lending act see generally u s c secs which has as its goal to assure a meaningful disclosure of credit terms and to protect the consumer against inaccurate and unfair credit billing the companies moved the case to federal court because kadir was suing in part under a federal_law the parties then met with a magistrate judge to try to settle the case this worked and kadir got his debt--both interest and principal-- reduced to what he could afford the settlement agreement however was long and not easy to understand even for someone who spoke english and it must have been even harder for kadir and what this case is about is a very unusual part of that settlement it was a promise by greenpoint in one section of the settlement to give kadir a check for dollar_figure but another section of the settlement told kadir that he had to pay gmac dollar_figure by assignment of dollar_figure from the borrower’s kadir greenpoint payment and to pay sls dollar_figure by assignment of dollar_figure from the borrower’s greenpoint payment after everyone signed the settlement greenpoint kept its promise and sent a check for dollar_figure to kadir’s attorney martin carlson carlson then told kadir to take the check to the bank and get two new checks--a dollar_figure check for gmac and a dollar_figure check for sls kadir did what carlson told him and carlson then sent these new checks to gmac and sls then kadir’s tax trouble began kadir got a form 1099-misc miscellaneous income for hi sec_2010 tax_year the 1099-misc said that the dollar_figure payment made out to kadir was nonemployment compensation gmac and sls also sent kadir forms 1099-c cancellation of debt these forms said that kadir had more than dollar_figure in canceled debt--and the general_rule is that canceled debt and nonemployment compensation are taxable_income kadir didn’t list either of these numbers on his tax_return as income for the commissioner sent kadir a notice_of_deficiency in date it stated only that he owed tax on the dollar_figure that he received from greenpoint so kadir’s case comes down to this the irs says kadir should have reported dollar_figure of miscellaneous income and kadir says that this money was intended for gmac and sls and not for him so he shouldn’t have to pay tax on it at all discussion the code includes everything in income sec_61 except when it doesn’t see generally subch b p iii items specifically excluded from gross_income and the code isn’t always perfectly clear so courts have established rules as well an old case 144_f2d_110 1st cir aff’g 1_tc_952 was one of the first to discuss how the irs should tax money that a taxpayer gets when he settles a lawsuit and raytheon and similar cases tell us to ask i n lieu of what were the damages awarded id pincite we know that kadir sued for the tort a kind of legal wrong of fraud but that alone doesn’t answer the question the commissioner argues that s ettlement proceeds are included in the broad definition of income unless they are damages received on account of personal injuries or sickness worsham v commissioner tcmemo_2012_219 slip op pincite aff’d 531_fedappx_310 4th cir worsham does say this but it is very important to understand what we were deciding in that case the the irs raised the cancellation-of-debt issue only at trial which we ruled was too late and the parties settled some other minor issues making computations necessary taxpayer in worsham was making silly tax_protester arguments these kinds of arguments never win and we don’t even spend much time discussing them because we’ve rejected them over and over so when we were saying why the taxpayer in worsham was losing we were not making a general_rule of when money a taxpayer gets in settling a case is taxable--we were deciding only one taxpayer’s case we can think of a number of situations where settlement proceeds would not be taxable eg a lawsuit to collect tax-free municipal_bond interest so what we need to do is find cases that are more like this one than worsham kadir helps us to do this by making one very important point the settlement agreement required him to take the dollar_figure check and from that payment write out checks to gmac and sls that added up to dollar_figure kadir argues that this strange provision in the settlement agreement means that he’s like a mailman who picks up an envelope with a dollar_figure check in it and then delivers it to its final address nobody would ever accuse the mailman of not reporting dollar_figure of income if this happened kadir himself gave us another example--where a builder wins a settlement in a construction case and doesn’t have to pay tax on it because the settlement reduces the cost or basis to use the tax word of his building there are a lot of cases in tax law that use a rule called the step_transaction_doctrine this rule tells a court to treat two steps as if they were really only one when the parties involved have a binding commitment to take both steps there’s even a very old case from minnesota about this rule--back in the supreme court in 302_us_609 looked at a deal in which the minnesota tea company sold everything it owned and sent the money to its shareholders the shareholders would normally have to pay tax on this but part of the deal in the tea company’s case was that the shareholders all promised to use the money to pay the company’s debts to other people the supreme court said this amounted to the company’s paying its own debts as far as tax law was concerned a given result at the end of a straight path is not made a different result because reached by following a devious path id pincite the tax_court follows this same rule see eg 88_tc_1415 so the question is whether the settlement agreement required greenpoint to pay kadir and kadir to pay gmac and sls the answer is easy kadir didn’t get to just take the dollar_figure the settlement agreement told him to pay dollar_figure gmac and dollar_figure to sls by assignment of dollar_figure and dollar_figure from the borrower’s greenpoint payment this means that the money going to gmac and sls was the same money paid to kadir as his lawyer told him he had to do this according to the settlement agreement that made it a binding commitment we want to be careful to explain that almost every rule has exceptions if kadir owed dollar_figure to someone else and the settlement agreement said that greenpoint would pay kadir’s debt then tax law would probably treat the dollar_figure first as income to kadir and then kadir’s paying the debt himself but that’s not what we have here--no one argues that kadir himself owed anything to gmac or sls because of the lawsuit we do note that the settlement agreement says that kadir’s promise to send dollar_figure to gmac and dollar_figure to sls would fully satisfy the two mortgage loans from greenpoint that gmac and sls were servicing this might make those payments a condition for kadir’s getting income in the sense that his big mortgage debt was being partly canceled but we’ve already said that the irs made this argument too late and we are struck by the fact that the promised payments have no relation to the amounts of the two loans that kadir was getting out of and by the fact that the promised payments were going to gmac and sls and not to greenpoint we believed kadir’s lawyer from the housing preservation project when he testified that gmac and sls were very concerned with how the settlement would be divided he told us that there was this money that greenpoint had to contribute but all of the discussions related to what happened to that money happened between gmac and sls in terms of how it was going to get apportioned we’re convinced that the settlement was intended to get some money from greenpoint to gmac and sls--even if dollar_figure went into kadir’s account for a moment--because gmac and sls were losing the money that greenpoint would have paid them if greenpoint had not reduced the amounts and changed the terms of kadir’s mortgages we therefore find that mohamed kadir did not have dollar_figure of unreported income for decision will be entered under rule
